DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election for the species of TPPU, periodontal disease and 4-PBA, is acknowledged.  
Examiner’s note: upon a search, the Examiner withdraws the election of species for the inhibitor of sEH as many of the species were disclosed in the below prior art and therefore, it was determined that an election of species was not necessary.
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 6-7, 10, 12, 17 and 19-20 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species of the invention, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected species of the invention.  Applicants timely responded to the restriction/election requirement in the reply filed 11/2/21.
 Accordingly, claims 1, 8-9, 11, 13-16, 18, 21 and 23-29 are under current examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panigraphy et al. (US 2012/0315283; published: Dec. 13, 2012).
Panigraphy et al. is directed to methods of using soluble epoxide hydrolase inhibitors to modulate the levels of epoxyeicosatrienoic acids (EETs) in order to increase angiogenesis and promote wound healing and tissue regeneration (Abstract). Panigraphy et al. teach that a method or use for promoting cell proliferation, angiogenesis, tissue growth, or tissue regeneration in a tissue in need thereof is provided, the method comprising contacting the tissue with a composition comprising a 
Panigraphy et al. does teach TUPS, which contains a urea pharmacophore attached to a piperidine moiety and a substituted aromatic moiety (limitations of instant claims 1, 8-9, 11 and 14; [0029], [0142], Figures and Examples). It is noted that Panigraphy et al. also teach wherein the sEHi can be AUDA, AEPU and tAUCB (limitation of instant claim 14), or comprises nucleic acid probe specifically directed against sEH, capable of reducing transcription of she and may include shRNA, miRNA and siRNA (limitations of instant claims 6-7; [0019]). Since tAUCB comprises a cyclohexyl ether moiety attached to the (urea) pharmacophore, such compounds reads on instant claim 10. Further, AEPU comprises a polyether attached to the urea pharmacophore, such compound reads on instant claim 12. Since Panigraphy et al. teach a particular sEH inhibitor that is disclosed in the instant application, the Examiner directs attention to MPEP §2112(I) which states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the IC50 recited in instant claim 13 is not specifically recited by Panigraphy et al., but TUPS is not structurally distinguishable from the disclosed sEH inhibitor species in the instant specification. Therefore, it is the Examiner’s position that the IC50 is an inherent property of the inhibitor of sEH taught by Panigrpahy et al.  In 
With regards to instant claims 15 and 21, Panigraphy et al. teach that the preparations described herein are administered to a mammal, preferably a human, in a pharmaceutically acceptable dosage form, including those that may be administered to a human intravenously as a bolus or by continuous infusion over a period of time, by intramuscular, intraperitoneal, intracerebrospinal, subcutaneous, intra-arterial, intrasynovial, intrathecal, oral, or inhalation routes ([0264]).
Therefore, by teaching all the limitations of claims 1, 6-16 and 21, Panigraphy et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Panigraphy et al. (US 2012/0315283; published: Dec. 13, 2012).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Panigraphy et al. is directed to methods of using soluble epoxide hydrolase inhibitors to modulate the levels of epoxyeicosatrienoic acids (EETs) in order to increase angiogenesis and promote wound healing and tissue regeneration (Abstract). 
Panigraphy et al. does teach TUPS, which contains a urea pharmacophore attached to a piperidine moiety and a substituted aromatic moiety (limitations of instant claims 1, 8-9, 11 and 14; [0029], [0142], Figures and Examples). It is noted that Panigraphy et al. also teach wherein the sEHi can be AUDA, AEPU and tAUCB (limitation of instant claim 14), or comprises nucleic acid probe specifically directed against sEH, capable of reducing transcription of she and may include shRNA, miRNA and siRNA (limitations of instant claims 6-7; [0019]). Since tAUCB comprises a cyclohexyl ether moiety attached to the (urea) pharmacophore, such compounds reads on instant claim 10. Further, AEPU comprises a polyether attached to the urea pharmacophore, such compound reads on instant claim 12. Since Panigraphy et al. teach a particular sEH inhibitor that is disclosed in the instant application, the Examiner directs attention to MPEP §2112(I) which states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
50 recited in instant claim 13 is not specifically recited by Panigraphy et al., but TUPS is not structurally distinguishable from the disclosed sEH inhibitor species in the instant specification. Therefore, it is the Examiner’s position that the IC50 is an inherent property of the inhibitor of sEH taught by Panigrpahy et al.  In view of MPEP §2112, claiming an unknown property for such known compounds, which is inherently present in the prior art, does not necessarily make the claim patentable.
With regards to instant claims 15 and 21, Panigraphy et al. teach that the preparations described herein are administered to a mammal, preferably a human, in a pharmaceutically acceptable dosage form, including those that may be administered to a human intravenously as a bolus or by continuous infusion over a period of time, by intramuscular, intraperitoneal, intracerebrospinal, subcutaneous, intra-arterial, intrasynovial, intrathecal, oral, or inhalation routes ([0264]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Panigraphy et al. do not teach specifically teach wherein the subject is exhibiting symptoms of periodontal disease, as required by instant claim 18.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on the teachings of Panigraphy et al., it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to use the method of Panigraphy et al. to increase angiogenesis and promote wound healing and tissue regeneration in any patient in need thereof, no matter if they also have periodontal disease or not, as instantly claimed, with a reasonable expectation of 
Examiner’s note: the Examiner uses broadest reasonable interpretation of instant claim 18 and such means that the claimed method does not have to specifically treat periodontal disease, but merely treat a patient by preventing, mitigating, decreasing, inhibiting and/or reversing bone loss and/or bone resorption and/or increasing and/or promoting bone regeneration in a patient that has periodontal disease. It is additionally noted, that narrowing of this claim to treating periodontal disease would obviate the rejection.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Panigraphy et al. (US 2012/0315283; published: Dec. 13, 2012) as applied to claims 1, 6-16, 18 and 21 above, and further in view of Hotamisligil et al. (US 2006/0073213; published: 4/6/06).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Panigraphy et al. teach the limitations of instant claims 1, 6-16, 18 and 21 (see above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Panigraphy et al. do not teach wherein the method further comprises co-adminsitering an inhibitor of ER stress, as required by instant claim 23-29. However, such deficiency is cured by Hotamisligil et al.
	Hotamisligil et al. is directed to reducing ER stress in the treatment of obesity and diabetes (Title). Hotamisligil et al. teach that agents that reduce or prevent ER stress may be used to treat diseases associated with obesity including diabetes (type 2) and 4-PBA has been shown to reduce ER stress; TUDCA, TMAO, trimethylamine N-oxide and glycerol are also taught (Abstract) (limitations of instant claims 23-28).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of sEH inhibitors (e.g., TUPS) and ER stress inhibitors (e.g., 4-PBA) used to treat diabetes.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
Regarding the concentration of both claimed agents as specified in claim 29, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration of each claimed agent was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., efficacy when combined with other active agents, disease state), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for minimizing the dose administered to the patient.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617